DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of IP-10 as the determinant species in the reply filed on 9/22/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Status
Claims 1-20 are pending. Claims 1-20 are currently under consideration for patentability under 37 CFR 1.104.

Claim Objections
Claims 1, 15 and 17 are objected to because of the following informalities:  the claims contain acronyms and/or abbreviations that should be spelled out upon first occurrence.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed.  The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.”
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicants were in possession of the claimed genus.
The instant claims are directed to a method for determining a management court for treating a subject that is pre-diagnosed with a viral infection, wherein the method comprises measuring TRAIL and one or more additional determinants such as IP-10. The method comprises identifying the subject as high or low risk and then choosing a management course for the patient depending on the designation as high or low risk. The management course comprises administering treatment or making choices about hospital admission or intensive care. The claims further define the type of sample and the predetermined level, as well as specifying a coronavirus infection. 
The instant claims do not fully describe the required method, or clarify specific thresholds or other standards that would allow the method to achieve the required function. The specification provides no specific description of the steps involved, including whether or not the subject must be administered treatment, other than a generic diagnosis of having a viral infection and introduction of possible assays that may work in the intended method. The specification further does not establish a reasonably specific threshold measurement, or specific units for the threshold, that can be used to compare the values of TRAIL and other determinants. Even in the claims where a threshold is presented, it is described as being “above” a level, which could mean any possible threshold above the recited number. Thus the method described by the instant specification encompasses an overly broad genus, and there is no correlation between the steps of the method and the functional outcome. Therefore, the specification provides insufficient written description to support the genus encompassed by the claims.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.) 
The skilled artisan cannot envision the steps, specific assay methods and specific measurement thresholds that are required to establish specific status outcomes. In general, the art regarding establishing biomarkers is unpredictable. Waiker et al (J Am Soc Nephrol. 2012 January; 23(1): 13–21) teach that although diagnostic tests are judged based on their ability to classify individuals according to disease status, the actual disease status is often not known with certainty in clinical medicine. Waiker et al describe the specific example of predicting myocardial infarction, which is ultimately a pathologic diagnosis. While testing blood biochemical markers is accepted as a marker of potential myocardial infarction, few diagnostic tests enjoy acceptance as biomarkers (see page 2). This is particularly a problem when the new test is being compared to an imperfect standard test (see page 1). It is also important to note that Waiker et al discuss that the threshold established for any given biomarker to describe any particular disease is critical for establishing the accuracy of the biomarker to predict disease (see page 8). The disclosure fails to resolve the specific methods, the specific thresholds, or the correlation of any biomarker with any specific disease state. Because the genus may be so highly variant, the examples provided, as well as the generic terms of “determining a management course” is insufficient to describe the genus, even when considered in light of the general knowledge in the art. Further, Mayeux (NeuroRx. 2004 Apr;1(2):182-8) teaches that while biomarkers provide a dynamic and powerful approach to understanding a spectrum of diseases, variability is a major concern in biomarkers (see abstract).  Biomarkers are subject to critical timing regarding sample collection, storage conditions, and adequate laboratory handling (see Table 2). Further, normal ranges are often difficult to establish, given interindividual variability, tissue localization, reliability of the biomarker measurements, and persistence of the biomarker (see pages 187-188). This would make comparison to establish disease or select treatment highly unpredictable. Without specific thresholds, and correlating treatments for the method, the method is not adequately described. Applicant has not provided either a set of steps that correlate with the required outcome, or a representative number of species for the method. 

	
Adequate written description requires more than a mere statement that is part of the invention. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chungai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence. 
The University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that: …To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines Inc. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus an Applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2dat1966. 
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow person of ordinary skill in the art to recognize that he or she invented what is claimed’”. The courts have decided: the purpose of the "written description" requirement is broader than to merely explain how to "make and use"; the Applicant must convey with reasonable clarity to those skilled in the art, that as of the filing date sought, he or she was in possession of the invention. The invention is for purposes of the “written description” inquiry, whatever is now claimed. See Vas-Cath, Inc v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991). 
Furthermore, the written description provision of 35 USC §112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993). And Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. Moreover, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has the Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed. 
Therefore for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that Applicant had possession of the claimed invention at the time the instant application was filed.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the claim requires a determination of management course, but the claim does not set forth a step for determining a management course. 
In claim 1, the phrase “wherein when the TRAIL level is above a predetermined level, the subject is treated as a low-risk patient” renders the claim indefinite. The term “treat” in the claim could be read as administering treatment or a way of behaving toward a patient. It is unclear if the claim requires actual administration of treatment. 
In claim 1, the phrase “wherein when the TRAIL level is above a predetermined level, the subject is treated as a low-risk patient” renders the claim indefinite. The term “treat” in the claim could be read as administering treatment or a way of behaving toward a patient. It is unclear if the claim requires actual administration of treatment. 
In claims 1 and 2, the term “pre-diagnosed” renders the claim indefinite. The term can refer to diagnosis prior to another step, or to a preliminary diagnosis prior to the onset of symptoms. 
In claim 2, the phrase “treated as a high-risk patient” renders the claim indefinite. The term “treat” in the claim could be read as administering treatment or a way of behaving toward a patient. It is unclear if the claim requires actual administration of treatment. 
The term “suitable” in claims 2 and 4 is a relative term which renders the claim indefinite. The term “suitable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 3-5 recite management practices that are not treatments. For example, transfer out of intensive care, intensive care admission, hospital admittance, and release from hospital are not treatments. It is recommended that Applicant consider amending the term referring to the management to describe “selecting” or “choosing” the management. 
Claims 13, 14, 19 and 20 recite “said predetermined level is above.” It is unclear if measured level must be above the recited number value, or if the threshold itself is above the recited number value. 
Regarding claim 16, the claims reference Table 4 from the specification. Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993)".  See MPEP2173.05(s).”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, which are recited at a high level of generality, provide conventional assays and samples that do not add meaningful limits to practicing the law of nature and abstract idea. 
	Based upon an analysis with respect to the claim as a whole, claim(s) 1-20 are determined to be directed to a law of nature/natural principle an abstract idea. The instant claims recite a method for determining the choice of management for a patient diagnosed with a viral disease. The method comprises measuring TRAIL and possibly other biomarkers, then “treating” a subject as a “low-risk” or “high-risk” patient. The claims set forth a correlation and a broad instruction to “treat” but without designating the specific treatments to be used with the correlation. Claims 3 and 4 set forth potential management courses for “low risk” patients, some of which are not actually treatments such as hospital admission and transfer from intensive care. Therefore, all of the claims encompass at least some embodiments that rest patentability on the correlation of the biomarkers with a disease state.  The relationship between the recited biomarkers and disease state is a natural principle, which is a judicial exception. This method describes correlation of a particular biomarker with a particular natural disease state, which is comparable to concepts identified by the Supreme Court in Mayo. (see Mayo 101 USPQ2d at 1966).  Further, the use of the correlation to make a choice to treat or not treat could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., the mental comparison in Ambry Genetics, or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams).
	A claim that focuses on the use of a natural principle must also include additional elements or steps to show that the inventor has practically applied, or added something significant to, the natural principle itself. See Mayo 101 USPQ2d at 1966.  Adding steps to a natural biological process that only recite well-understood, routine, conventional activity previously engaged in by researchers in the field would not be sufficient.  See id. At 1966, 1970.  The claims identifies blood samples for testing, subjects to be tested (including that the patients have been diagnosed with a viral infection), and assays for determining the biomarker levels. The identification of sample types and subjects from which the samples are to be collected is routine in the art of medical testing. Regarding the assays to detect the biomarkers, the assays claimed are routine in the art for measuring expression products. This is acknowledged by the instant specification, which states that " Those skilled in the art will be familiar with numerous specific immunoassay formats and variations thereof which may be useful for carrying out the method disclosed herein.” (see paragraph [0061] of the published application). Therefore, the additional features of the claims (i.e., measuring the level of the recited biomarkers, and identifying the source of the sample for screening) do not ensure that the claims amount to significantly more than the natural principle itself.  The claims use conventional means to observe a natural correlation and therefore the steps of the claimed methods are not sufficient to transform unpatentable natural correlations into patentable applications of those regularities. This is also supported by the findings of the in Ariosa Diagnostics, Inc. v. Sequenom, Inc., 115 USPQ2d 1152 (Fed. Cir. 2015), wherein the Federal Circuit held that claims that measure biological substances using methods that are routine and conventional do not amount to more than reliance on a correlation that is a law of nature for patentability.  
The question of whether identification of the patient population amounts to significantly more than the judicial exception is addressed in Mayo Collaborative Serv. v. Prometheus Labs., Inc., 566 U.S. _, 132 S. Ct. 1289, 1293-94, 101 USPQ2d 1961, 1965-66 (2012) (citing Diehr, 450 U.S. at 187, 209 USPQ at 7), when the Supreme Court determined that process claims reciting a correlation may inhibit further discovery by improperly tying up future use of laws of nature, even though the laws of nature at issue are narrow laws that may have limited applications.  After measurement of the correlation, the claims can tie up a doctor's subsequent treatment decisions, whether treatment does or does not change in light of inference the doctor has drawn using disclosed correlations, since the claims threaten to inhibit development of more refined treatment recommendations that combine the patentee's correlations with later discovered features, and since the correlation step of the claims is set forth in highly general language covering all processes that make use of the correlation. Further, the steps simply refer to a relevant patient population, which is a pre-existing audience; doctors wish to determine whether a particular patient will progress to cancer if hyperplastic polyps are found. The claims inform a relevant audience about certain laws of nature; and additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community, and those steps, when viewed as a whole, add nothing significant beyond the sum of the parts taken separately. Even though the laws of nature at issue are narrow laws that may have limited applications, the claim does not amount to significantly more than the natural law itself. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Eden et al (WO 2018/060998 A1; filed 9/27/17; published 4/5/18).
The applied reference has a common inventor and applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). The rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
The method of determining a management course for treating a subject pre-diagnosed as having a viral infection, comprising measuring TRAIL protein level in a blood sample of the subject, wherein the TRAIL level is above a predetermined level, the subject is treated as a low risk patient. The subject could be treated as a high risk patient prior to detection of TRAIL, wherein the treatment is mechanical ventilation, invasive monitoring, last resort drugs, sedation, intensive care admission, surgical intervention and hospital admittance. If the patient is deemed low risk the patient would be managed with cessation of the treatment, or transfer out of intensive care or the hospital. The blood sample can be a blood fraction that comprises lymphocytes, monocytes and/or granulocytes, such as serum or plasma. The measuring can be performed electrophoretically or immunochemcally. The detection can be by ELISA or other methods. The subject can be a child, the method can further comprise measuring IP-10. 
Eden et al teaches a method of determining a management course for treating a subject having a disease, comprising measuring a TRAIL protein level in a blood sample, wherein the TRAIL being below a predetermined level means the subject is treated as a high-risk patient (see e.g. claim 1 and 16). The high risk patient is treated with a management such as mechanical ventilation, invasive monitoring, last resort drug, sedation, surgical intervention and more (see e.g. claim 2). The subject can be prediagnosed with a disease (see e.g. claim 3). The blood sample can be a fraction of blood, such as serum or plasma, and the sample can comprise lymphocytes, monocytes, or granulocytes (see e.g. claims 4-6). The monitoring can be electrophoretically or immunochemically (see e.g. claim 7), with the detection comprising an ELISA or other means (see e.g. claim 8). The predetermined level can be 25 pg/ml (see e.g. claim 12). The predetermined level for viral infections can be 90-3000 pg/ml (see e.g. page 5). The predetermined level is dependent on the disease of the subject (see e.g. claim 13). The measurement can comprise at least one determinant such as IP-10, PCT, IL-6 and CRP (see e.g. claim 15). The method can classify severity of disease (see e.g. claim 16). The pre-diagnosed disease can be infectious (see e.g. claim 25 and page 3 and 8). When TRAIL levels are above the predetermined threshold, the disease is of lower severity (i.e. lower risk) (see e.g. page 7). See also page 20 for discussion of risk and risk assessment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-11, 13-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eden et al (WO 2018/060998 A1; filed 9/27/17; published 4/5/18).
The method of determining a management course for treating a subject pre-diagnosed as having a viral infection, comprising measuring TRAIL protein level in a blood sample of the subject, wherein the TRAIL level is above a predetermined level, the subject is treated as a low risk patient. The subject could be treated as a high risk patient prior to detection of TRAIL, wherein the treatment is mechanical ventilation, invasive monitoring, last resort drugs, sedation, intensive care admission, surgical intervention and hospital admittance. If the patient is deemed low risk the patient would be managed with cessation of the treatment, or transfer out of intensive care or the hospital. The blood sample can be a blood fraction that comprises lymphocytes, monocytes and/or granulocytes, such as serum or plasma. The measuring can be performed electrophoretically or immunochemcally. The detection can be by ELISA or other methods. The subject can be a child, the method can further comprise measuring IP-10. 
Eden et al teaches a method of determining a management course for treating a subject having a disease, comprising measuring a TRAIL protein level in a blood sample, wherein the TRAIL being below a predetermined level means the subject is treated as a high-risk patient (see e.g. claim 1 and 16). The high risk patient is treated with a management such as mechanical ventilation, invasive monitoring, last resort drug, sedation, surgical intervention and more (see e.g. claim 2). The subject can be prediagnosed with a disease (see e.g. claim 3). The blood sample can be a fraction of blood, such as serum or plasma, and the sample can comprise lymphocytes, monocytes, or granulocytes (see e.g. claims 4-6). The monitoring can be electrophoretically or immunochemically (see e.g. claim 7), with the detection comprising an ELISA or other means (see e.g. claim 8). The predetermined level can be 25 pg/ml (see e.g. claim 12). The predetermined level for viral infections can be 90-3000 pg/ml (see e.g. page 5). The predetermined level is dependent on the disease of the subject (see e.g. claim 13). The measurement can comprise at least one determinant such as IP-10, PCT, IL-6 and CRP (see e.g. claim 15). The method can classify severity of disease (see e.g. claim 16). The pre-diagnosed disease can be infectious (see e.g. claim 25 and page 3 and 8). When TRAIL levels are above the predetermined threshold, the disease is of lower severity (i.e. lower risk) (see e.g. page 7). See also page 20 for discussion of risk and risk assessment. 
The Eden reference does not disclose the exact range for the predetermined threshold in the instant claims. 
It would have been obvious to one of skill in the art as of the effective filing date of the claimed invention to optimize the threshold for detection because the Eden reference indicates that the thresholds are different for each disease (see e.g. page 5), and one of skill in the art would have been motivated to identify the patients according to the disease type that has been pre-diagnosed. The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine the optimum means for treating a disease. The determination of a treatment schedule is a matter of routine experimentation using well-established methods in the field, and can be reasonably expected to produce predictable results.  Regarding the overlapping predetermined level ranges of the instant claims and the reference, according to MPEP 2144.05, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that if a technique has been used to improve one method,  and a person of ordinary skill would recognize that it would be used in similar methods in the same way, using the technique is obvious unless its application is beyond that person’s skill. It would be obvious to apply a known technique to a known product to be used in a known method that is ready for improvement to yield predictable results. Thus, the combination of prior art references as combined provided a prima facie case of obviousness, absent convincing evidence to the contrary.            

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 9-15, 17-20, 24, 27-28, 43, and 49 of copending Application No. 17/796,284 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
The method of determining a management course for treating a subject pre-diagnosed as having a viral infection, comprising measuring TRAIL protein level in a blood sample of the subject, wherein the TRAIL level is above a predetermined level, the subject is treated as a low risk patient. The subject could be treated as a high risk patient prior to detection of TRAIL, wherein the treatment is mechanical ventilation, invasive monitoring, last resort drugs, sedation, intensive care admission, surgical intervention and hospital admittance. If the patient is deemed low risk the patient would be managed with cessation of the treatment, or transfer out of intensive care or the hospital. The blood sample can be a blood fraction that comprises lymphocytes, monocytes and/or granulocytes, such as serum or plasma. The measuring can be performed electrophoretically or immunochemcally. The detection can be by ELISA or other methods. The subject can be a child, the method can further comprise measuring IP-10. 
The reference teaches a method of classifying the severity of a coronavirus infection of a subject comprising measuring the TRAIL and/or IP10 protein level in a body liquid sample of the subject, where the level is indicative of the severity of the infection (see e.g. claim 1, 11, 43). The method comprises measuring other determinants such as PCT, IL-6 and CRP (see e.g. claim 6). The method further comprises treating a subject classified as having severe disease with a management comprising mechanical ventilation, hospital admittance, or other treatments (see e.g. claim 9). The claims also are directed to a method that comprises altering the treatment or course of treatment in a disease where the TRAIL is below a certain threshold (see e.g. claim 11). The decision to treat or not treat as a high risk patient would inherently encompass the lack of treatment or withdrawal of treatment for a low-risk patient. The subject in that method can be medicated before testing (see e.g. claim 11). The disease can be viral (see e.g. claim 12), such as covid-19 (see e.g. claim 14. The predetermined level can be 1000 pg/ml. The measuring can be by electrophoretical or immunochemical methods, such as ELISA (see e.g. claims 15-16). The sample can be a serum or plasma blood sample (see e.g. claim 12 and 14). 
The copending claims are not identical to the instant claims. The claims are directed to only a coronavirus, and can alternatively measure IP-10 instead of TRAIL. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-20  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/841,704 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
The method of determining a management course for treating a subject pre-diagnosed as having a viral infection, comprising measuring TRAIL protein level in a blood sample of the subject, wherein the TRAIL level is above a predetermined level, the subject is treated as a low risk patient. The subject could be treated as a high risk patient prior to detection of TRAIL, wherein the treatment is mechanical ventilation, invasive monitoring, last resort drugs, sedation, intensive care admission, surgical intervention and hospital admittance. If the patient is deemed low risk the patient would be managed with cessation of the treatment, or transfer out of intensive care or the hospital. The blood sample can be a blood fraction that comprises lymphocytes, monocytes and/or granulocytes, such as serum or plasma. The measuring can be performed electrophoretically or immunochemcally. The detection can be by ELISA or other methods. The subject can be a child, the method can further comprise measuring IP-10. 
The reference teaches a method of triaging subjects showing symptoms of an infectious disease comprising measuring the TRAIL level in a blood sample of the subject, where the level is 30 pg/ml or less, causing the subject to be managed with mechanical ventilation, etc. (see e.g. claim 1, 11). The sample can measure a blood fraction (see e.g. claim 2, 4), which comprises lymphocytes or other cell types (see e.g. claim 3), and the fraction can be plasma or serum (see e.g. claim 4). The measuring is electrophoretically or immunochemically (see e.g. claim 5-6).  The method comprises measuring other determinants such as IP-10, PCT, IL-6 and CRP (see e.g. claim 9, 17). The method further comprises treating a subject classified as having severe disease with a management comprising mechanical ventilation, hospital admittance, or other treatments (see e.g. claim 1). The claims also are directed to a method that comprises altering the treatment or course of treatment in a disease where the TRAIL is below a certain threshold (see e.g. claim 11). The subject in that method can be medicated before testing (see e.g. claim 1). The subject can have an infectious disease (see e.g. claim 7 and 11), such as a viral infection (see e.g. Claim 11). 
The copending application differs from the instant application because it is directed to a specific threshold for the predetermined level, and does not specify a coronavirus. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-11, 13-17, and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No.17/832,654 (reference application) in view of Eden et al (WO 2018/060998 A1; filed 9/27/17; published 4/5/18). Although the claims at issue are not identical, they are not patentably distinct from each other.
The method of determining a management course for treating a subject pre-diagnosed as having a viral infection, comprising measuring TRAIL protein level in a blood sample of the subject, wherein the TRAIL level is above a predetermined level, the subject is treated as a low risk patient. The subject could be treated as a high risk patient prior to detection of TRAIL, wherein the treatment is mechanical ventilation, invasive monitoring, last resort drugs, sedation, intensive care admission, surgical intervention and hospital admittance. If the patient is deemed low risk the patient would be managed with cessation of the treatment, or transfer out of intensive care or the hospital. The blood sample can be a blood fraction that comprises lymphocytes, monocytes and/or granulocytes, such as serum or plasma. The measuring can be performed electrophoretically or immunochemcally. The detection can be by ELISA or other methods. The subject can be a child, the method can further comprise measuring IP-10. 
The reference teaches a method of treating subjects comprising measuring the TRAIL level in a blood sample of the subject and measuring at least two components of a clinical index, then treating the subject according to the risk assessment (see e.g. claim 1). The sample can measure a blood fraction (see e.g. claim 12, 14), which comprises lymphocytes or other cell types (see e.g. claim 3), and the fraction can be plasma or serum (see e.g. claim 13). The measuring is electrophoretically or immunochemically (see e.g. claim 15, 16).  The subject can be hospitalized or in intensive care prior to conducting the method (see e.g. claim 4). The TRAIL level can be below 25 pg/ml The method further comprises treating a subject classified as having severe disease with a management comprising mechanical ventilation, hospital admittance, or other treatments (see e.g. claim 10). 
The copending application does not describe that the subject was pre-diagnosed with a viral infection, or the specific threshold ranges for the predetermined level. 
Eden et al teaches a method of determining a management course for treating a subject having a disease, comprising measuring a TRAIL protein level in a blood sample, wherein the TRAIL being below a predetermined level means the subject is treated as a high-risk patient (see e.g. claim 1 and 16). The high risk patient is treated with a management such as mechanical ventilation, invasive monitoring, last resort drug, sedation, surgical intervention and more (see e.g. claim 2). The subject can be prediagnosed with a disease (see e.g. claim 3). The blood sample can be a fraction of blood, such as serum or plasma, and the sample can comprise lymphocytes, monocytes, or granulocytes (see e.g. claims 4-6). The monitoring can be electrophoretically or immunochemically (see e.g. claim 7), with the detection comprising an ELISA or other means (see e.g. claim 8). The predetermined level can be 25 pg/ml (see e.g. claim 12). The predetermined level for viral infections can be 90-3000 pg/ml (see e.g. page 5). The predetermined level is dependent on the disease of the subject (see e.g. claim 13). The measurement can comprise at least one determinant such as IP-10, PCT, IL-6 and CRP (see e.g. claim 15). The method can classify severity of disease (see e.g. claim 16). The pre-diagnosed disease can be infectious (see e.g. claim 25 and page 3 and 8). When TRAIL levels are above the predetermined threshold, the disease is of lower severity (i.e. lower risk) (see e.g. page 7). See also page 20 for discussion of risk and risk assessment. 
The Eden reference does not disclose the exact range for the predetermined threshold in the instant claims. 
It would have been obvious to one of skill in the art as of the effective filing date of the claimed invention to combine the copending application with the reference patent because the reference provides specific thresholds and steps for identification of triaging for patients with viruses that allows medical personnel to accurately stratify patients into high and low risk groups. Further, the combined methods could be applied specifically to patients that are already diagnosed with a disease, allowing doctors to make rapid decisions, especially in the Emergency Room setting of the copending application (see e.g. claim 5). Further, one of skill in the art would be motivated to optimize the threshold for detection because the Eden reference indicates that the thresholds are different for each disease (see e.g. page 5), and one of skill in the art would have been motivated to identify the patients according to the disease type that has been pre-diagnosed. The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine the optimum means for treating a disease. The determination of a treatment schedule is a matter of routine experimentation using well-established methods in the field, and can be reasonably expected to produce predictable results.  Regarding the overlapping predetermined level ranges of the instant claims and the reference, according to MPEP 2144.05, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that if a technique has been used to improve one method,  and a person of ordinary skill would recognize that it would be used in similar methods in the same way, using the technique is obvious unless its application is beyond that person’s skill. It would be obvious to apply a known technique to a known product to be used in a known method that is ready for improvement to yield predictable results. Thus, the combination of prior art references as combined provided a prima facie case of obviousness, absent convincing evidence to the contrary.            
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-11, 13-17, and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32-42 of copending Application No. 16/334,033 (reference application) in view of Eden et al (WO 2018/060998 A1; filed 9/27/17; published 4/5/18). Although the claims at issue are not identical, they are not patentably distinct from each other.
The method of determining a management course for treating a subject pre-diagnosed as having a viral infection, comprising measuring TRAIL protein level in a blood sample of the subject, wherein the TRAIL level is above a predetermined level, the subject is treated as a low risk patient. The subject could be treated as a high risk patient prior to detection of TRAIL, wherein the treatment is mechanical ventilation, invasive monitoring, last resort drugs, sedation, intensive care admission, surgical intervention and hospital admittance. If the patient is deemed low risk the patient would be managed with cessation of the treatment, or transfer out of intensive care or the hospital. The blood sample can be a blood fraction that comprises lymphocytes, monocytes and/or granulocytes, such as serum or plasma. The measuring can be performed electrophoretically or immunochemcally. The detection can be by ELISA or other methods. The subject can be a child, the method can further comprise measuring IP-10. 
The copending application teaches a method of treating subjects comprising measuring the TRAIL level in a blood sample of the subject and measuring at least two components of a clinical index, then treating the subject according to the risk assessment (see e.g. claim 32, 42). The sample can measure a blood fraction (see e.g. claim 34), which comprises lymphocytes or other cell types (see e.g. claim 35), and the fraction can be plasma or serum (see e.g. claim 36). The measuring is electrophoretically or immunochemically (see e.g. claim 37).  The subject can have an infectious disease (see e.g. claim 39). The measurement can comprise detection of IP10, CRP, PCT, and IL-6 (see e.g. claim 41). The subject can be hospitalized  prior to conducting the method (see e.g. claim 32). The TRAIL level can be below 25 pg/ml The method further comprises treating a subject classified as having severe disease with a management comprising mechanical ventilation, hospital admittance, or other treatments (see e.g. claim 33). 
The copending application does not describe that the subject was pre-diagnosed with a viral infection, or the specific threshold ranges for the predetermined level. 
Eden et al teaches a method of determining a management course for treating a subject having a disease, comprising measuring a TRAIL protein level in a blood sample, wherein the TRAIL being below a predetermined level means the subject is treated as a high-risk patient (see e.g. claim 1 and 16). The high risk patient is treated with a management such as mechanical ventilation, invasive monitoring, last resort drug, sedation, surgical intervention and more (see e.g. claim 2). The subject can be prediagnosed with a disease (see e.g. claim 3). The blood sample can be a fraction of blood, such as serum or plasma, and the sample can comprise lymphocytes, monocytes, or granulocytes (see e.g. claims 4-6). The monitoring can be electrophoretically or immunochemically (see e.g. claim 7), with the detection comprising an ELISA or other means (see e.g. claim 8). The predetermined level can be 25 pg/ml (see e.g. claim 12). The predetermined level for viral infections can be 90-3000 pg/ml (see e.g. page 5). The predetermined level is dependent on the disease of the subject (see e.g. claim 13). The measurement can comprise at least one determinant such as IP-10, PCT, IL-6 and CRP (see e.g. claim 15). The method can classify severity of disease (see e.g. claim 16). The pre-diagnosed disease can be infectious (see e.g. claim 25 and page 3 and 8). When TRAIL levels are above the predetermined threshold, the disease is of lower severity (i.e. lower risk) (see e.g. page 7). See also page 20 for discussion of risk and risk assessment. 
The Eden reference does not disclose the exact range for the predetermined threshold in the instant claims. 
It would have been obvious to one of skill in the art as of the effective filing date of the claimed invention to combine the copending application with the reference patent because the reference provides specific thresholds and steps for identification of triaging for patients with viruses that allows medical personnel to accurately stratify patients into high and low risk groups. Further, the combined methods could be applied specifically to patients that are already diagnosed with a disease, allowing doctors to make rapid decisions, especially in the Emergency Room setting of the copending application (see e.g. claim 5). Further, one of skill in the art would be motivated to optimize the threshold for detection because the Eden reference indicates that the thresholds are different for each disease (see e.g. page 5), and one of skill in the art would have been motivated to identify the patients according to the disease type that has been pre-diagnosed. The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine the optimum means for treating a disease. The determination of a treatment schedule is a matter of routine experimentation using well-established methods in the field, and can be reasonably expected to produce predictable results.  Regarding the overlapping predetermined level ranges of the instant claims and the reference, according to MPEP 2144.05, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that if a technique has been used to improve one method,  and a person of ordinary skill would recognize that it would be used in similar methods in the same way, using the technique is obvious unless its application is beyond that person’s skill. It would be obvious to apply a known technique to a known product to be used in a known method that is ready for improvement to yield predictable results. Thus, the combination of prior art references as combined provided a prima facie case of obviousness, absent convincing evidence to the contrary.            
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        11/4/22